Citation Nr: 0815887	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003, April 2004, and January 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In January 
2005, the RO increased the evaluation of the veteran's 
degenerative joint disease of the lumbar spine from 10 
percent to 20 percent, effective January 29, 2003. 

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.

In March 2007, the Board remanded this case for additional 
development; it is again before the Board further appellate 
review.


FINDINGS OF FACT

1.  Over the entire appeals period, the veteran's 
degenerative joint disease of the lumbar spine disorder had 
not been manifested by forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  

2.  Radiculopathy of the right lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.

3.  Radiculopathy of the left lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 
4.71a, Diagnostic Codes 5010-5242 (2007).

2.  Effective from August 20, 2007, the schedular criteria 
for a separate 10 percent evaluation for the right lower 
extremity, and no greater, for the chronic neurological 
manifestations of the veteran's service-connected low back 
disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2007).

3.  Effective from August 20, 2007, the schedular criteria 
for a separate 10 percent evaluation for the left lower 
extremity, and no greater, for the chronic neurological 
manifestations of the veteran's service-connected low back 
disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in March 2007 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
December 2007 supplemental statement of the case issued after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran was given this notice in 
March 2007.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
back condition.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, the veteran's hearing 
transcript and lay statements have been associated with the 
record.  The veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in May and December 2003, December 2004 and 
August 2007.  The Board notes that the most recent 
examination reports were in the form of an examination for 
service connection, and that the neurological examiner 
indicated that an electromyography (EMG) would be conducted.  
There is no EMG report in the claims file.  However, as the 
examination reports and VA treatment records provide all 
necessary information to rate the veteran's back and lower 
extremity disorders, additional efforts to assist or notify 
him in accordance with 38 U.S.C.A. §§ 5103, 5103A would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).   Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased rating - spine disability 

The veteran contends that a disability rating in excess of 20 
percent should be assigned for his degenerative joint disease 
of the lumbar spine to reflect more accurately the severity 
of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended since the date of receipt of the 
veteran's claim in January 2003 and the most favorable one 
must be applied.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 
69 Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a (2007)); see also VAOPGCPREC 3-2000.  

In a May 2003 rating decision, the veteran was granted 
service connection for his back disability and assigned a 10 
percent disability rating under Diagnostic Code 5010 for 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
In a February 2004 rating decision, the RO continued the 10 
percent disability rating and added Diagnostic Code 5242 to 
the veteran's disability classification, pertaining to 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).  In a January 2005 rating 
decision, the RO increased the veteran's disability rating to 
20 percent.

Diagnostic Code 5010 contemplates arthritis due to trauma.  
Arthritis due to trauma is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code, 
degenerative arthritis is evaluated on the basis of 
limitation of motion of the involved joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Regarding Diagnostic Code 5242, the current Diagnostic Codes 
5235 - 5243 are to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Formula for Incapacitating 
Episodes).  Under the General Formula, for spine disabilities 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, and a 40 
percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2007).

A May 2003 VA spine examination report shows that the veteran 
complained of chronic intermittent back pain located in the 
mid lumbar region without radiation.  He had back pain about 
three times per week, which was worsened after bending, 
twisting or stooping.  He could lift less than 50 pounds and 
not have a problem with his back.  He denied bowel or bladder 
incontinence and lower extremity weakness, numbness and 
parasthesias.  He had no radicular pain.  Upon examination, 
the veteran's spine showed no gross deformity, and there was 
very mild tenderness midline at about L3-L4.  There was no 
paraspinous musculature tenderness or sacroiliac joint 
tenderness.  The range of motion of the lumbar spine is right 
lateral flexion of 0 to 25 degrees with pain at the end of 
the range of motion, left lateral flexion of 0 to 25 degrees 
with no pain, forward flexion of 0 to 80 degrees with pain at 
the end of the range of motion.  His lower extremity muscle 
mass was symmetric without deficit or atrophy.  Muscle 
strength including knee flexion and extension, hip flexion, 
ankle plantar dorsiflexion, and great toe strength was 5/5 
bilaterally.  There was no gross sensory deficit of the lower 
extremities.  His gait was normal and not antalgic.  Deep 
tendon reflexes were symmetric in both lower extremities and 
there was no Babinski.  Contemporaneous x-ray reports show 
degenerative changes of the lumbar spine, most notable at L4.  
The diagnosis was chronic lumbar pain with negative 
neurological examination.  The examiner noted that the 
symptoms were intermittent since military by narrative 
history, and that marked obesity predisposed the veteran to 
low back pain and degenerative joint disease.

A December 2003 VA spine examination report shows that the 
veteran could only lift approximately 20 pounds without 
injuring his back.  He avoided twisting, bending, or stooping 
as this exacerbated his back pain.  He indicated he could 
walk about half a block and then would need to stop because 
of his back pain.  Upon examination, the veteran's lumbar 
spine revealed minimal midline tenderness approximately at 
L4.  There was no paraspinous muscle tenderness, no gross 
deformity and no sacroiliac tenderness.  Range of motion in 
right and left lateral flexion was 0 to 25 degrees with pain 
at the end of range of motion, forward flexion was 0 to 70 
with pain at the end of the range of motion.  His gait was 
slow, but not antalgic.  His muscle mass in both lower 
extremities was symmetric and full, and a sensory examination 
revealed no gross defects in the lower extremities.  Motor 
strength including the great toes, ankles, knees and hips was 
5/5 bilaterally.  Deep tendon reflexes were symmetric in both 
lower extremities.  The diagnosis was degenerative joint 
disease of the lumbar spine as demonstrated by x-ray in May 
of 2003 and examined as above.  The examiner indicated that a 
repeat x-ray was not warranted at the time of the 
examination.  The examiner noted that the veteran stated that 
he believed his range of motion would be diminished by 
approximately 20 percent with any sort of flare up of his 
back pain.

A February 2004 VA x-ray of the lumbar spine shows that there 
was mild spondylosis with osteophytes at L3, that there was 
no fracture or malalignment and that the pedicles, spinous 
processes and sacroiliac joints were normal.  

An April 2005 VA examination report shows that the veteran 
had occasional pain in the center of his lower lumbar area 
that traveled down the back of his right calf to his right 
knee.  The veteran reported that the pain had been getting 
worse over the past few years, and that the pain level 
fluctuated.  The veteran underwent physical therapy.  

A December 2004 VA spine examination report shows that the 
veteran reported low back pain on a daily basis without 
radicular symptoms.  He denied any loss of bowel or bladder 
function.  He had been using a lumbar corset at times and 
used a cane every day when he went to work.  The veteran 
reported that his pain was worse with standing activities or 
on the cold weather.  He had no true periods of flaring as he 
has pain on a daily basis.  He had the complication that he 
had gout and knee pain that also limits his ability to 
ambulate.  He denied any unsteadiness or falls, and gave no 
history of back trauma or surgery.  He reported that he had 
been in physical therapy where he was diagnosed with lumbar 
extension syndrome secondary to increased postural lumbar 
lordosis contributed to by his morbid obesity.  The examiner 
noted that, as of the time of the examination, the veteran 
weighed 349 pounds and stated that he had been very large for 
a number of years and had not been able to lose any weight.  
Upon examination, the veteran had a steady gait with no 
instability.  No parapsinous muscle spasms were noted with 
palpation of his spine or his paraspinous region.  He 
complained of discomfort with palpation in hid lower 
lumbosacral region.  He had no tenderness over his spinous 
process and had positive exaggerated upper lumbar lordosis.  
Straight leg raise and Waddle's test were both negative.  His 
deep tendon reflexes were 2+ bilateral knee jerks.  His 
strength was 5/5 to bilateral quadriceps as well as knee 
flexion and extension against resistance.  His sensation was 
intact in his bilateral lower extremities.  Range of motion 
was forward flexion of 0 to 60 degrees actively and 
repetitively limited by verbal complaints of pain, extension 
was 0 to 20 degrees actively and repetitively limited by 
verbal complaints of pain, lateral flexion was 0 to 30 
degrees limited by complaints of pain left and right, and 
rotation was 0 to 20 degrees both left and right actively and 
repetitively.  There were no signs of fatigability with 
repeat motion.  The examiner noted that the veteran had no 
periods documented that have been prescribed by a physician 
over the previous year for bedrest secondary to back pain.  
The diagnosis was morbid obesity with lumbar extension 
syndrome secondary to increased postural lumbar lordosis 
secondary to his obesity and abdominal girth noted by 
physical therapy and osteophyte of L3 noted on previous x-
rays.  The examiner indicated that is was not possible to 
state what percentage of his discomfort was secondary to his 
postural abnormality or obesity and what percentage of his 
pain was secondary to his osteophyte at L3.

VA medical records from February 2005 through April 2007 show 
ongoing treatment for the veteran's back condition.  These 
records reflect that the veteran continuously reported pain 
located in the lumbosacral area and that he had normal 
reflexes and motor and sensory examinations.  

An August 2007 VA spine examination report shows that the 
veteran complained of constant pain in the lower back that 
was aggravated by prolonged standing and sitting.  Bending 
and lifting additionally aggravated the pain.  The veteran 
stated that the pain was in his lower back but that it had 
begun radiating to the right polipiteal fossa but not distal 
to that point.  There was no bowel or bladder incontinence.  
Examination showed an obese but otherwise well developed 
gentleman who walked from the waiting room to the examining 
room with a rather marked limp favoring the right lower 
extremity.  He presented with a cane in the right hand and 
wearing soft lumbosacral support.  The veteran denied 
tenderness in the lower back.  The pelvis was level and there 
was no list or scoliosis.  The veteran was unable to 
repeatedly flex his lumbar spine beyond 45 degrees because of 
pain.  He could not extend his back beyond 15 degrees or bend 
laterally to either side beyond 15 degrees.  He had 45 
degrees of rotation bilaterally.  Neurological examination 
showed that the heel and toe gait were normal and straight 
leg test was negative.  Deep tendon reflexes were hypoactive 
overall, sensation was intact over both feet and there was no 
weakness of the quadriceps, hamstrings, or ankle dorsi or 
plantar flexors.  X-rays of the lumbar spine taken in March 
2004 showed mild spondylosis with osteophytes at L3.  The 
impression was degenerative disc disease of the lumbar spine.  
The examiner noted that the veteran was having symptoms of 
back pain but that, according to the VA progress notes in the 
claims file, his back pain was not incapacitating in spite of 
what he reported to the examiner.  The examiner also noted 
that the veteran was grossly obese and that it would be his 
very strong opinion that his multiple subjective complaints 
of pain were really not well supported by objective x-ray and 
physical findings.  

A contemporaneous VA neurological examination reflects that 
the veteran complained of radicular pain from his back down 
his right leg to the area behind his right knee which is 
exacerbated by walking.  The pain occurred daily and would 
occasionally awaken him from sleep.  He also complained of 
weakness in his right leg, that he felt that his right leg 
would collapse on occasion while walking and that he had 
persistent numbness down the back of his right leg.  
Otherwise, there were no particular issues with bowel or 
bladder incontinence.  Upon examination, the veteran's 
cranial nerves were intact.  Motor examination was without 
definite areas of weakness, deep tendon reflexes were 2+ and 
symmetric in his upper extremities   and there was an ill-
defined patchy sensory loss primarily in his right leg, and 
sensory loss to pin all along the lateral border and bottom 
of his foot bilaterally, corresponding to an S1 dermatomal 
pattern.  There was no corresponding definite motor weakness 
to fit an S1 radiculopathy, however.  His gait was antalgic, 
and he limped on the right leg because of this episodic 
radicular pain.  The impression was lumbar spine disease with 
symptomatic radicular low back pain radiating from his back 
down his posterior leg to below his knee, exacerbated by 
activity.  There was an S1 dermatomal sensory loss.  Ankle 
jerks were absent bilaterally.

The evidence of record clearly weighs against the assignment 
of a 40 percent disability rating for the veteran's lumbar 
spine disability.  The veteran did not have range of motion 
of his lumbar spine of 30 degrees, even factoring in pain.  
In addition, there is no evidence that the veteran has 
favorable ankylosis of the entire thoracolumbar spine.  At 
his May 2003 VA spine examination, his forward flexion was 0 
to 80 with pain at the end of the range of motion.  In 
December 2003, forward flexion was 0 to 70 with pain at the 
end of the range of motion.  In December 2004, forward 
flexion of 0 to 60 degrees actively and repetitively limited 
by verbal complaints of pain.  Finally, in August 2007, the 
veteran was unable to repeatedly flex his lumbar spine beyond 
45 degrees because of pain.  Therefore, in accordance with 
the General Formula, a higher rating is not warranted under 
Diagnostic Code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.

The Board has considered other diagnostic codes for rating 
disabilities of the spine.  With the exception of instances 
when intervertebral disc disease is rated on the basis of 
incapacitating episodes, spine disabilities are rated under 
General Formula.  
As noted above, the veteran's back disability does not 
warrant a higher disability rating under the General Formula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5243 (2007).  

Because the evidence reflects that the veteran has been 
diagnosed with degenerative disc disease of the lumbar spine, 
the Board has considered the criteria for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes.  

Under the Formula for Incapacitating Episodes, a 20 percent 
disability rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months and a 40 percent disability 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In this case, there is no evidence that the veteran has had 
any incapacitating episodes at any time during the appeals 
period.  The December 2004 examiner noted that the veteran 
had no periods of bedrest prescribed by a physician over the 
previous year secondary to back pain.  The August 2007 
examiner noted the veteran's back pain was not incapacitating 
in spite of what he reported to the examiner.  Therefore, a 
higher disability rating based on incapacitating episodes is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

The Board has also considered rating the veteran's back 
disability under the previous rating criteria.  Pursuant to 
the regulations in effect prior to September 26, 2003, 
Diagnostic Code 5289 contemplates ankylosis of the lumbar 
spine; however, there is no evidence that the veteran has 
ankylosis of the spine.  Diagnostic Code 5292 provides a 40 
percent rating for a severe lumbar spine limitation of 
motion.  The veteran's range of motion limitations are shown 
to be at most moderate, which would not warrant a 40 percent 
rating under Diagnostic Code 5292.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292 (2003).  

Regarding the veteran's degenerative disc disease under the 
previous criteria, intervertebral disc syndrome was rated 
under Diagnostic Code 5293, and was based on incapacitating 
episodes.  However, as noted above, the veteran's back 
disability has not been manifested by incapacitating episodes 
at any time over the appeals period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Even factoring in the Deluca provisions, the veteran's back 
disability does not warrant a higher rating.  Significantly, 
the Board finds that the medical evidence demonstrates 
consistently and throughout that, during this period, the 
veteran meets the criteria for a 20 percent disability rating 
for his service-connected back disability.  Fenderson, supra.  

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Radiculopathy of the Right and Left Lower Extremities

The Board has also considered whether the veteran is entitled 
to a separate evaluation for the veteran's right and left 
legs.  Under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 8520 is analogous to impairment of the sciatic nerve.  
Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2007).

VA medical records and examination reports prior to the 
August 2007 VA spine examination consistently reflect 
neurological examinations within normal limits.  However, the 
August 2007 VA neurological examiner diagnosed symptomatic 
radicular low back pain radiating from his back down his 
posterior leg to below his knee, exacerbated by activity.  
There was an S1 dermatomal sensory loss.  Ankle jerks were 
absent bilaterally.

These manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation.  
In view of this, the Board finds that separate evaluations of 
10 percent disabling are warranted for the right and left 
lower extremities as of August 20, 2007.




ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine is denied.

A separate evaluation of 10 percent, but no more, from August 
20, 2007, for radiculopathy of the right lower extremity, is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

A separate evaluation of 10 percent, but no more, from August 
20, 2007, for radiculopathy of the left lower extremity, is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


